Evans, P. J.
The appellant Long was indicted, under article 2155, Paschal’s Digest, for an assault to kill and murder.
. The verdict of the jury was in the following words: “ We, the *568jury, find the defendant guilty of an assault with intent to kill, and assess his punishment at two years’ confinement in the penitentiary..”
This verdict is manifestly erroneous and will not support the judgment. “ An assault with intent to kill ” is not an offense under our criminal law.
The jury probably omitted, through inadvertence, the word “murder” in their verdict; but the court cannot supply the defect.
The judgment is therefore reversed and the cause remanded.
Reversed and remanded.